ACCEPTED




                                                                                                                           Ag-i17- 6 8°
                                                                                                       12-15-00017-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                  8/24/2015 9:56:36 PM
                                                                                                         CATHY LUSK
                                                                                                                CLERK




                                                                                                                 100 8f :91
                                                                                    FILED IN
                                                                             12th COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                             8/24/2015 9:56:36 PM
                                                                                  CATHY S. LUSK
                                                                                      Clerk
                               CAUSE NUMBER 12-15-00017-CR

ARTHUR JAMES WILLIAMS                                         IN THE

VS.                                                           TWELFTH JUDICIAL DISTRICT
THE STATE OF TEXAS                                            COURT OF APPEALS

                               APPELLANT'S
                 SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW Appellant Arthur James Williams, by and through Colin D. McFall,

Attorney of Record, in the above numbered and styled cause, pursuant to Rule 10.5 (b) and Rule

38.6 (d), Texas Rules of Appellate Procedure, and for good cause moves this Court grant

Appellant's Second Motion to Extend Time to File Brief In support of said motion, the

Appellant would respectfully show this Honorable Court the following:

                                                 I.

       Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief is

due on the 24th day of August 2015.

                                                II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a thirty (30) day extension of time to file Appellant's Brief [f granted,

Appellant's Brief would be due on the 23 rd day of September 2015.
                                                                                                               5-WE314Z1q680
                                                                                                      ZOO 817:91
                                                 III.

        Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on the

following facts to reasonably explain the need for the requested extension:

        Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel operates two offices in the East Texas area. Counsel submits his work load is high.

Because of the demands of private practice and a high work load, Counsel has not had an

effective amount of time to draft an appellate brief. Counsel needs the requested extension of

time to effectively represent Appellant. Appellant is entitled to the effective representation of

Counsel.

                                                IV.

       Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Counsel's

second motion for an extension of time to file Appellant's Brief.

                                                 V.

       Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                VI.

       WHEREFORE, PREMISES CONSIDERED, Appellant Arthur James Williams, prays

the Appellate Court grant Appellant's Second Motion to Extend Time to File Brief, and grant

Counsel an additional thirty (30) days to file Appellant's Brief.
                                                                                               14 7t7i0 80
                                                                                                 1-47
                                                                                                   00817:91 5
RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
  teAr        Ir                                   Palestine, Texas 75801-2962
"ILIN D. 17 LL                                     Telephone: 903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com

                               CERTIFICATE OF SERVICE

       I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

service of a true and correct copy of the above and foregoing document upon Anderson County

Assistant Criminal District Attorney, Scott Holden, at sholden@co.anderson.tx.us, by email

transmission, on the 24th day of August 2015.

RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
COLIN D.        AL                                 Telephone: 903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com
                                                                                                             i6SZ 80
                                                                                                   MO 817:9IC    t7O
                             CAUSE NUMBER 12-15-00017-CR

ARTHUR JAMES WILLIAMS                                            IN THE

VS.                                                              TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                               COURT OF APPEALS

                                         AFFIDAVIT

        BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin I). McFall, upon

his oath, he said:

        "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

capable of making this Affidavit. I am the Attorney of Record for Arthur James Williams, in the

above numbered and styled cause. I have read the Appellant's First Motion to Extend Time to

File Brief and swear the facts relied on are within my personal knowledge.




        SWORN to and SUBSCRIBED before me by Colin D. McFall on the 24th day of August

2015.

                     omp
                                                     es,:ss'a
                                                         ,;• •    s    FALLON ASHLEY PIERCE
                                                               ••t,tt Notary Public, State of fl
                                                                                          exes
Notary P s is in 'd for the State of Texas                             My Commission Expires
                                                     %"'4;;; •Z`'s"      August 01, 2018

My commissio' expires: CY--0///g